Citation Nr: 1716961	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-35 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, secondary to a service-connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability prior to July 14, 2015, and entitlement to a rating in excess of 30 percent after July 14, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Colin Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2012, and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter, Agency of Original Jurisdiction (AOJ)) in Montgomery, Alabama. 

In January 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing held at the Montgomery RO.  A transcript of that hearing is of record.

The case has now come to the Board for further appellate review.

The issues of entitlement to an increased rating for a right knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's right shoulder disability resulted from a fall caused by his service-connected right knee disability.





CONCLUSION OF LAW

The Veteran's right shoulder disability is proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and is not due to the natural progress of the nonservice-connected disease, will be service-connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his right shoulder disability occurred as a result of his service-connected right knee disability.  Specifically, the Veteran contends that while he was going down the back steps at his parents' home, he experienced difficulties with his knee, which resulted in him injuring his shoulder.

Service treatment records do not reveal any indication of any shoulder treatment or complaints in service.  However, service records do reveal that the Veteran had instability in his knee during service.  Private medical records from March 2010 reveal that the Veteran reported having right shoulder pain, which prevented him from sleeping, and was exacerbated by range of motion and physical activity.  The record indicates that the Veteran reported falling, approximately 6 months prior, which hyperextended his right elbow at the time.  The Veteran had also had a prior surgery on his right elbow.

In a July 2012 VA examination, the Veteran was diagnosed with a right shoulder rotator cuff tear, and residual limitation of motion status post repair, with minor degenerative arthritis.  In his report of medical history to the VA examiner, the Veteran reported that he hurt his shoulder around 2007 or 2008 when he was going down the steps of his mother's house.  As a result of his fall, the Veteran had to catch himself which forced his arm into abduction and extension positions, causing him to sustain an abduction and external rotation type injury.  The Veteran also reported having surgery on his shoulder in 2009.  Since his fall, the Veteran reported having intermittent pain, which was particularly difficult at night.  The examiner opined that it was less likely than not that the Veteran's right shoulder disability was proximately due to, the result of, or aggravated by his right knee disability since the literature does not support such a contention.  The examiner stated that there was no medical nexus.

In a November 2012 statement, the Veteran's mother stated that she had witnessed her son falling down on her back steps because his right knee had buckled, and that he hurt his shoulder trying to catch himself from falling.  She also noted that the Veteran later ended up having surgery on that shoulder.

During the January 2017 hearing, the Veteran testified that while he was going down the steps at his parent's home, his knee had locked up, becoming unstable which caused him to move his arm back to prevent a fall.  He then heard a "pop" in his shoulder.  The Veteran did not initially seek treatment, but then later had to seek treatment due to the pain he experienced.  He later underwent surgery to repair his rotator cuff.  The Veteran could not remember the year in which he injured his right shoulder, indicating that he had multiple surgeries on both shoulders, in addition to other disabilities which caused him to forget the date.

In April 2017, the Veteran submitted a medical opinion which addressed his right shoulder claim.  The examiner opined that based on the Veteran's history of a service-connected right knee disability, which included a diagnosis of osteoarthritis, along with authoritative evidence demonstrating an association between pain, arthritis, physical instabilities and fall risk, it was at least as likely as not that the Veteran's service connected knee disability contributed to his fall.  The examiner went on further to add that this fall subsequently resulted in the need for right shoulder surgery.

In support of the opinion, the examiner noted that falls are usually linked to a physical condition or a medical problem, such as chronic diseases which include musculoskeletal diseases.  The examiner explained that there were multiple risk factors for falls, including age, lower extremity weakness, balance problems, and arthritis, however the Veteran's only risk factor was his service-connected arthritic knee disability.  The examiner also noted that studies showed older and middle aged adults with arthritis had a greater chance of falling or having a fall injury.  The examiner further explained that chronic musculoskeletal pain increases the risk of falls, and that chronic pain was associated with greater risk of falls in older adults.  Finally, the examiner noted that pain contributes to functional decline and is associated with mobility limitations that could predispose a person to falls.  The examiner cited to multiple sources of medical literature to substantiate the rationale provided.

After considering the evidence of record under the laws and regulations as set forth above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right shoulder disability resulted from his service-connected right knee disability.  The evidence of record clearly shows that the Veteran has satisfied the first two requirements of establishing secondary service connection.  His private medical records, as well as the July 2012 VA examination, show that he was diagnosed with a right shoulder rotator cuff tear and residual limitation of motion status post repair, with minor degenerative arthritis.  Thus, he satisfies the requirement for having a current disability.  As noted above, the Veteran was granted service connection for a right knee disability, so he has fulfilled the requirement for having a service-connected disability.

The weight of the evidence supports a finding that there is a nexus between the Veteran's right shoulder disability and his service-connected knee disability, which is the final requirement for establishing secondary service connection.  In this regard, the April 2017 medical opinion is most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds that this opinion has significant probative value because it is based on a thorough review of the Veteran's medical history.  The April 2017 opinion provided detailed analysis explaining how the Veteran's knee injury could have led to his fall, which resulted in his right shoulder disability.  The examiner explained that arthritis and issues with balance can lead to falls, and that those with chronic musculoskeletal pain have a higher risk of falling.  The opinion cited to multiple sources of medical literature to substantiate the opinion.

The evidence of record also supports a finding that the Veteran's fall occurred.  The Veteran's mother submitted a November 2012 statement corroborating the Veteran's account of events.  Similarly, in a March 2010 private medical record, the Veteran reported that he had a shoulder disability due to a fall that he had recently sustained.  Thus, the weight of the evidence shows that the Veteran did fall due to his knee disability which caused his right shoulder disability.  

In contrast, the examiner performing the July 2012 VA examination did not include a rationale which fully explained the conclusion that the Veteran's right shoulder disability was not secondary to his service-connected knee disability.  The examiner only indicated that the medical literature did not support such a nexus, however there was no cite or reference to any particular piece of literature.  No other rationale was provided.  In particular, the issue in this case is whether the Veteran in fact fell due to his right knee - as opposed to another cause - and the examiner does not speak to the issue as to whether there is any medical reason to accept or reject the contentions that the Veteran's right knee instability and/or pain was of sufficient severity to cause him to fall.  Thus, when weighed against the April 2017 opinion, the July 2012 has significantly less probative value.  As such, the criteria for entitlement to service connection for a right shoulder disability secondary to a service-connected right knee disability have been met. 


ORDER

Entitlement to service connection for a right shoulder disability, secondary to a service-connected right knee disability, is granted.


REMAND

Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's right knee disability.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements.  

Additionally, on the Veteran's Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that his right knee disability prevented him from securing or following any substantially gainful occupation.  The Veteran also testified during the January 2017 hearing that he was unable to perform many of his duties as an electrician due to his knee disability.  As such, the Board finds that the claim for TDIU is inextricably intertwined with the issue being remanded and the disposition of the TDIU claim must be deferred pending the resolution of the right knee increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, any updated private and VA treatment records.

2. Schedule the Veteran for a VA examination to address the current severity of his right knee disability.  In addition to the necessary findings, the VA examination must include:

(a) Range of motion testing for the bilateral knees in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

(b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
     
(c) The examiner should also determine the level and extent of functional impairment caused by the Veteran's service-connected disabilities, including his right shoulder disability.

3.  After completing the actions detailed above, readjudicate the issues remaining on appeal.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


